Title: From Thomas Jefferson to George Washington, 27 October 1792
From: Jefferson, Thomas
To: Washington, George



Oct. 27. 92.

Th: Jefferson has the honor to inform the President that in a Madrid gazette of Sep. 14. is an article of Namur Aug. 23. which states  circumstantially the capture of M. de la Fayette, and that he was carried from that place to Antwerp. It says that his intention had been to pass in the rear of the Austrian army, but ran foul of a picquet near Rochfort. There were 17 or 18. officers altogether.—Longwy had surrendered with a garrison of 2600 men on being invested by the Austrians.
